Citation Nr: 0506756	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  00-02 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for muscle and joint 
pain, fatigue, and memory loss, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to June 
1986 and from December 1990 to May 1991.  His second period 
of active duty service included service in Southwest Asia 
from January to May of 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The Board previously remanded this 
case back to the RO in April 2001.

The veteran requested a VA Travel Board hearing in his 
November 1999 Substantive Appeal.  However, he failed to 
report, without explanation, for a scheduled September 2000 
hearing.  Accordingly, his hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2004).

The issue of entitlement to service connection for muscle and 
joint pain, fatigue, and memory loss, to include as due to an 
undiagnosed illness, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran does not have a current diagnosis of PTSD.

3.  The veteran's current skin disorder is attributable to a 
known clinical diagnosis and is not otherwise etiologically 
related to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated as a result of 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2004).

2.  A skin disorder was not incurred in or aggravated by 
service or as due to an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
be met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has afforded the 
veteran several VA examinations in conjunction with his 
claims.  Also, there is no indication of additional medical 
records, or other evidence, that the RO should have obtained 
at this time.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a letter issued in May 2001.  By this letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, the veteran 
was advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the veteran was notified of VA's duties under the VCAA 
subsequent to the appealed rating decision but also pursuant 
to a prior remand.  Moreover, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claims and assist him in developing relevant 
evidence.  Accordingly, the Board finds that no prejudice to 
the veteran will result from an adjudication of his claims in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would result only in 
additional delay with no benefit to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).


II.  PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, VA 
regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal relationship between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after-the-fact medical evidence containing 
an opinion as to a causal relationship between PTSD and 
service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

The Board has first considered the question of whether the 
veteran experienced a corroborated in-service stressor.  In 
April 2004, the RO noted that, based on military records 
showing the firing of Scud missiles at the veteran's unit's 
location in January and February of 1991, it is "more likely 
than not" that his unit, the 471st Transportation Company, 
was subjected to and experienced enemy intermediate range 
ballistic missile attacks.  In this regard, the Board notes 
that the Court has recently held that, in reporting 
stressors, the veteran is not required to corroborate "every 
detail," such as his proximity to and participation in 
attacks.  Rather, the fact that he was stationed with a unit 
present during such attacks "would strongly suggest" 
exposure.  Pentecost v. Principi, 16 Vet. App. 124, 128-29 
(2002).  

Even assuming that the veteran experienced corroborated in-
service stressors, 38 C.F.R. § 3.304(f) still requires a 
diagnosis of PTSD.  In this regard, the Board notes that an 
undated Persian Gulf War registry examination report contains 
a notation of "mild PTSD."  No further details were 
provided by the examiner, and the credentials of the examiner 
are not clear from the examination report.  Moreover, it is 
unclear whether the examiner had an opportunity to review the 
veteran's service medical records.  

In February 1999, the veteran underwent a VA psychiatric 
examination, and the psychiatrist who conducted this 
examination reviewed the claims file and found no evidence of 
PTSD.  A second VA examination was conducted by a different 
psychiatrist in July 2004.  This psychiatrist reviewed the 
claims file and noted that the veteran was slightly anxious 
but did not describe any particular frequent or intrusive 
memories of service-related stressors.  Based on these 
findings, the examiner noted that there was "no evidence to 
support" a PTSD diagnosis at the present time.

In reviewing this evidence, the Board preliminarily notes 
that VA decisionmakers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence.  Decision makers have discretion to accept 
or reject pieces of evidence, provided that sufficient 
reasons and bases are set forth explaining such actions.  
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).  

In this regard, the Board finds that the two noted VA 
psychiatric examination reports have substantially greater 
probative value than the noted Persian Gulf War registry 
examination report.  Both examination reports contain a 
description of current symptoms, were conducted by 
psychiatrists, and include opinions and diagnoses based on a 
claims file review.  By contrast, the registry examination 
report is cursory in addressing the presence of PTSD, and it 
is not clear whether this examination was conducted by a 
psychiatrist, let alone one who reviewed the claims file.  

Given that the Board has assessed greater weight to the VA 
examination reports, it is the conclusion of the Board that 
the veteran does not, in fact, have a current diagnosis of 
PTSD.  Absent such a diagnosis, there is no basis for service 
connection for this disorder, and the veteran's claim must be 
denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Skin disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  
 
Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

In this case, the veteran's service medical records are 
entirely negative for any skin rashes or other disease 
processes of the skin.  The only findings regarding the skin 
are tattoos of the arms, chest, and right shoulder, as noted 
in examination reports from May 1986 and March 1991.  
Following service, the veteran was first noted to have a skin 
rash in October 1998, and the VA treatment record indicating 
this disorder reflects that the veteran subjectively reported 
having this rash since his service in the Persian Gulf.  An 
assessment of possible rosacea was rendered.  In November 
1998, a diagnosis of pityriasis rose was noted.  A February 
1999 VA skin diseases examination report reflects that the 
veteran reported red areas of the face during service in the 
Persian Gulf and since 1992.  Again, a diagnosis of rosacea 
was rendered.

Following the Board's April 2001 remand, a second VA skin 
examination was conducted in August 2004.  During this 
examination, the veteran reported that he believed that his 
rash resulted from military insect repellant.  The 
examination reveled diffuse pink redness of the mid-face and 
nose, with multiple telangiectasias and mild oiliness of the 
face.  The examiner diagnosed mild rosacea and, following a 
review of the veteran's medical records, opined that this 
disorder was "not related to military service."

In the present case, the veteran's claimed skin disorder has 
been attributed to a known clinical diagnosis of rosacea.  As 
such, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 concerning undiagnosed illnesses are not applicable.  
Moreover, the examiner who conducted the August 2004 VA 
examination determined, following a review of prior medical 
records, that this disorder was not etiologically related to 
service.  There is no medical evidence of record suggesting 
the opposite, and the veteran was not treated for skin rash 
symptoms during service.

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in 
multiple lay submissions.  The veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
skin disorder, to include as due to an undiagnosed illness, 
and this claim must be denied.  Again, 38 U.S.C.A. § 5107(b) 
is not applicable in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.


ORDER

The claim of entitlement to service connection for PTSD is 
denied.

The claim of entitlement to service connection for a skin 
disorder, to include as due to an undiagnosed illness, is 
denied.


REMAND

In this case, there remains a lack of clarity as to the 
nature and etiology of the veteran's claimed muscle and joint 
pain, fatigue, and memory loss.  The veteran's July 2004 VA 
orthopedic examination report indicates mild strain of the 
shoulders but does not address the nature and etiology of the 
veteran's reported generalized muscle stiffness and stiffness 
of multiple joints.  While the veteran was not found to have 
the diagnosis of chronic fatigue syndrome in July 2004, the 
question of whether he has fatigue symptoms that are chronic 
in nature but cannot be attributed to a known clinical 
diagnosis has not been adequately addressed.  Finally, while 
intact memory was noted in a July 2004 VA PTSD examination 
report, the question of whether the veteran has memory loss 
that is chronic in nature but cannot be attributed to a known 
clinical diagnosis has not been addressed to date.  

In this regard, the Board notes that the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are, as indicated 
above, quite specific as to the circumstances under which 
service connection may be granted on an "undiagnosed 
illness" basis.  The Board regrets that further development, 
with ensuing delay, is necessitated, but the evidence 
presently of record is not adequate to render a determination 
under the aforementioned law and regulation.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
general medical examination to determine 
the nature and etiology of his claimed 
muscle and joint pain, fatigue, and 
memory loss.  The examiner should review 
the claims file in conjunction with the 
examination.  With regard to each claimed 
disorder (muscle and joint pain, fatigue, 
and memory loss), the examiner should 
first note whether there is a 
corresponding known clinical diagnosis.  
If so, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that such diagnosis 
is etiologically related to service.  If 
not, the examiner should provide an 
opinion as to whether the symptoms in 
question are chronic in nature, even 
though not attributable to a known 
clinical diagnosis.  If chronic symptoms 
are not shown, the examiner should so 
state.  All opinions and conclusion 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.

2.  Then, the veteran's claim of 
entitlement to service connection for 
muscle and joint pain, fatigue, and 
memory loss, to include as due to an 
undiagnosed illness, should be 
readjudicated.  If the determination of 
this claim remains unfavorable, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded a reasonable 
period of time in which to respond before 
this case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


